Citation Nr: 1521783	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  

2.  Entitlement to service connection for a right shoulder disability, to include bursitis and myositis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO has denied the claims of service connection for right shoulder bursitis and major depressive disorder; however, the Board has broadened the claims under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  See May 2010 VA examination; March 2007 private treatment record (diagnosing anxiety disorder prior the appeal period; Veteran reported presence of anxiety disorder for "years").

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

In September 2011, the Veteran withdrew her prior request for a hearing at the RO with a Decision Review Officer. 

The Veteran has appointed the Texas Veterans Commission (TVC), a service organization, as her representative, and she has not limited the appointment to only one individual representative within the  TVC.  See 38 C.F.R. § 14.631(b) (2014); June 2009 Form 21-22.  The Board acknowledges that in a January 2010 statement, the Veteran requested that an individual, G. S., no longer represents her.  Though the Veteran reported that G. S. is a VA representative, there is no VA facility at the location in which the Veteran stated she met with G. S.  Even if the Board assumes that G. S. is an individual representative of the TVC, the Board concludes that the January 2010 statement does not constitute a withdrawal of the TVC as her appointed service organization, and the Board considers the Veteran represented by the TVC.  However, the Board notes the Veteran's request that G. S. not serve as an individual representative in her case.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has depression that is related to her being discharged from service because of unsuitability due to character and behavioral disorders.  See e.g., October 2013 Form 9; DD-214.  The Veteran contends that she was falsely accused of creating a conflict between army personnel and a German civilian, her grade was lowered, she was subsequently discharged from service, and she has been depressed since service because of this incident.  See June 2009 claim; August 2009 Veteran statement.  She also contends that she was accused and punished unjustly, in that she was court-martialed for disobeying an order by a Commanding Officer to clean up after her personal dogs.  See October 2013 Form 9.  The Veteran states that she was discharged without regard to the court-marital instructions, as a result, she has had a lifetime of depression.  Id.  As the Veteran reports recurrent psychiatric symptoms that are alleged related to reported in-service events, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of an acquired psychiatric disorder, to include depression.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

The Board notes that though the Veteran submitted copies of her service personnel records, it is unclear whether these records are complete, as there are no records regarding the Veteran's discharge procedure.  Attempts should be made to obtain the Veteran's complete service personnel records.  

The Veteran also contends that she has a right shoulder disability that is related to service, to include handling IBM cards.  See October 2013 Form 9.  The Veteran was afforded a VA examination regarding the right shoulder in May 2010, in which the diagnosis and medical opinion are inadequate.  The examiner assessed the Veteran with scapular bursitis and "possible trapezius myositis."  Though the examiner noted that the Veteran was treated in service for complaints of trapezius muscle spasm and diagnosed in service with myositis, and the Veteran subjectively reported scapular muscle spasms, the examiner opined that the Veteran's current bursitis is not related to service because "the exit physical did not really indicate any kind of chronic problem[,] ...she did not show any chronicity and in reality her current symptomatology is different from what she was complaining of in the military service."  The examiner did not address the Veteran's report of chronicity of symptomatology, and the examiner's rationale that the Veteran's current symptomatology is different from her in-service symptoms does not adequately address whether the Veteran's current symptomatology is related to her in-service right shoulder disability.   See e.g., December 2009 Veteran statement.  Further, the examiner provided no etiological opinion for the "possible trapezius myositis."  Based on this evidence, the nature and etiology of the Veteran's right shoulder disability are unclear, and a new VA examination is warranted to determine the same.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

The record shows that private treatment records from Dr. E. M., Dr. P. M., Dr. R. P., Dr. C. F., Dr. H. D., Dr. W. P, and Spring Branch Hospital are unavailable or further attempts to obtain them would be futile.  See e.g., May 2013 Report of General Information; April 2010 returned mail; March 2010 negative response; March 2010 returned mail from Dr. C. F.; January 2010 second request for records from Dr. H. D.; January 2010 negative response; November 2009 Veteran statements.  The Veteran states that she physically went to each of her private treatment providers in attempt to obtain her records, and she stated that the treatment records were unavailable.  See October 2013 Form 9; see also January 2010 Veteran statement.  However, it is unclear from which private treatment providers she attempted to physically obtain records.  The Board notes that the Veteran does have actual notice that records from Dr. E. M., Dr. P. M., Dr. W. P., Dr. H. D., and Spring Branch Hospital are unavailable.  See March 2010 Veteran statement; November 2009 Veteran statements.  Accordingly, the Veteran should be provided notice pursuant to 38 C.F.R. § 3.159(e) regarding the unavailability of private treatment records from Dr. R. P. and Dr. C. F. 

Accordingly, the case is REMANDED for the following action:

1. Please provide notice to the Veteran pursuant to 38 C.F.R. § 3.159(e) regarding the unavailability of records from Dr. R. P. and Dr. C. F.  See e.g., March 2010 negative response from Dr. R. P.; March 2010 returned mail from Dr. C. F.

2. Please contact the Veteran and request that she provide information as to any relevant outstanding records, VA or non-VA, regarding her mental health, to include from the following:

a. Treatment records from Dr. O. P.  See August 2009 Veteran statement. 

b. Treatment records from Charter Hospital in Houston, TX.  See id.  

c. Prescription records from Walgreens.  See December 2009 Veteran letter to Walgreens.  

d. Updated private treatment records from Dr. P. A. from June 2009 to present. 

e. Updated private treatment records from Dr. C. S. from March 2007 to present. 

f. Private treatment records from Dr. W. P.  See November 2009 request for records without second attempt.  


g. Any other relevant private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

3. Please attempt to obtain all in-service mental health treatment and hospitalization records pertaining to the Veteran's in-service counseling and psychiatric treatment, to include mental health treatment in Heidelberg, Germany.  

If any of these records are found to be unavailable, this should be specifically noted in the claims file.

4. Please request copies of all of the Veteran's service personnel records.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

5. Please obtain all outstanding relevant VA treatment records.

6. Afterwards, please schedule the Veteran for appropriate VA examinations to determine the nature and etiology of a right shoulder disability and a psychiatric disorder.  Make the claims file available to each examiner for review of the case.  Each examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

a. The examiners are asked to please address the nature and diagnosis(es) of the Veteran's (a) right shoulder disability, and (b) psychiatric disorder. 

Attention is invited to the right shoulder diagnoses of bursitis and "possible myositis."  See May 2010 VA examination.  

b. The examiners are asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's (a) right shoulder disability and (b) psychiatric disorder are etiologically related to service.  

For purposes of the above opinions, the examiners' attention is invited to the following:

(i) The Veteran's August 2009 statement.  

(ii) The August 2009 statement from the Veteran's husband regarding the Veteran's changes in behavior and personality after service as compared to before service.  See also May 2010 lay statement from the Veteran's husband regarding her psychiatric symptoms since service.  

(iii) March 2007 private treatment record showing diagnosis of anxiety disorder and Veteran report that she has had it for "years." 

(iv) The Veteran's report that she received psychiatric treatment in 1975 with a recommended family therapist.  See December 2009 Form 21-4142; August 2009 Form 21-4142 (Veteran reported history of depression since service). 

(v) The Veteran's report that she has had recurrent right shoulder pain since onset in service, to include as due to handling IBM cards.  See December 2009 and August 2009 Veteran statements; October 2013 Form 9.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please note that the May 2010 VA examination and opinion is inadequate, as the examiner's assessment of "possible trapezius myositis" is unclear.   Also, the examiner did not address the Veteran's report of chronicity of symptomatology, and the examiner's rationale that the Veteran's current symptomatology is different from her in-service symptoms does not adequately address whether the Veteran's current symptomatology is related to her in-service right shoulder disability.   Further, the examiner provided no etiological opinion for the "possible trapezius myositis."  

7. Thereafter, readjudicate the claims on appeal and furnish the Veteran and her representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




